                                         Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 1 of 9



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    HOOMAN PANAH, an individual,
                                                                                        Case No. 14-00166 BLF (PR)
                                                     Plaintiff,
                                  12                                                    ORDER DENYING PLAINTIFF’S
Northern District of California
 United States District Court




                                                                                        MOTIONS FOR PROTECTIVE
                                  13                                                    ORDER AND APPOINTMENT OF
                                               v.                                       COUNSEL; DENYING MOTION FOR
                                  14                                                    RECONSIDERATION; GRANTING
                                                                                        DEFENDANTS’ MOTIONS FOR
                                  15                                                    EXTENSION OF TIME TO FILE
                                        STATE OF CALIFORNIA DEPT. OF
                                                                                        DISPOSITIVE MOTION AND TO
                                  16    CORRECTIONS AND                                 COMPEL PLAINTIFF’S
                                        REHABILITATION, et al.,                         DEPOSITION
                                  17
                                                    Defendants.
                                  18
                                                                                        (Docket Nos. 218, 219, 222)
                                  19

                                  20         Plaintiff, an inmate on death row at San Quentin State Prison (“SQSP”) proceeding
                                  21   pro se, filed a second amended complaint pursuant to 42 U.S.C. § 1983, alleging
                                  22   unconstitutional acts by SQSP correctional officers. Dkt. Nos. 54, 67. On September 29,
                                  23   2020, the Court granted Defendants’ motion to dismiss claims as untimely and ordered
                                  24   briefing on the only remaining timely claim, i.e., an Eighth Amendment claim for
                                  25   deliberate indifference to safety against Defendants Anderson and Odom based on the
                                  26   February 4, 2012 stabbing. Dkt. No. 206 at 31.
                                  27         Plaintiff filed a motion for a protective order against Defendants from taking his
                                  28   deposition until certain demands are met. Dkt. No. 218. Defendants filed opposition and
                                            Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 2 of 9




                                   1   move to compel Plaintiff’s deposition testimony. Dkt. No. 221.1 Plaintiff has also filed a
                                   2   motion for reconsideration of the court order granting Defendants’ motion to dismiss, Dkt.
                                   3   No. 206. Dkt. No. 219.2 Defendants filed opposition to that motion as well. Dkt. No.
                                   4   220. Defendants then filed a motion for an extension of time to file a dispositive motion
                                   5   on the remaining claim and repeat their request to compel Plaintiff’s deposition. Dkt. No.
                                   6   222.3
                                   7                                              DISCUSSION
                                   8   A.      Motion for Protective Order and Motion to Compel
                                   9           Plaintiff’s “emergency” motion to stop Defendants from deposing him was filed on
                                  10   November 16, 2020. Dkt. No. 218. However, Plaintiff’s deposition was scheduled to take
                                  11   place the next day, on November 17, 2020. Dkt. No. 215. Although Plaintiff appeared for
                                  12   the deposition, Defendants had to suspend it because Plaintiff objected and refused to
Northern District of California
 United States District Court




                                  13   answer questions. Dkt. No. 220 at 4, 6.
                                  14           Plaintiff objects to Defendants taking his deposition and requests a protective order
                                  15   based on the following: (1) Defendants are “attempting to circumvent orderly scheduled
                                  16   proceedings,” Dkt. No. 218 at 1; (2) Defendants have not been granted leave to do so
                                  17   pursuant to Rule 30(a)(2)(A), and he has already been “constructively” deposed by the
                                  18   “numerous interviews and intensive interrogations” into the incident, id., at 2, 5; (3) his
                                  19   deposition is premature and contrary to prior court orders, id. at 3; (4) there are pending
                                  20   motions before the Court, id.; and (5) as a death penalty inmate, he has a statutory right to
                                  21   meaningful representation in any post-conviction legal proceeding, id.
                                  22           Rule 26(b) of the Federal Rules of Civil Procedure provides specific exemptions
                                  23

                                  24   1
                                        All references to “ECF No. 217” in Defendants’ opposition are to the newly numbered
                                       Docket No. 218. See infra at 4, fn. 4.
                                  25
                                       2
                                        All references to “ECF No. 218” in Defendants’ opposition are to the newly numbered
                                  26   Docket No. 219. See infra at 4, fn. 4.
                                  27   3
                                        All references to “ECF. No. 217 “and “ECF No. 220” are to newly numbered Docket
                                       Nos. 218 and 221, respectively.
                                  28
                                                                                     2
                                          Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 3 of 9




                                   1   from initial disclosures, and Rule 30 provides instructions regarding depositions. The
                                   2   Court may limit discovery in the following circumstances: (1) the discovery is irrelevant or
                                   3   disproportionate to the needs of the case in light of the issues at stake, the amount in
                                   4   controversy, parties’ access to information, importance of the discovery in resolving the
                                   5   issue, and whether the benefits outweigh its burden; (2) the discovery is “unreasonably
                                   6   cumulative or duplicative”; or (3) the party seeking discovery already had “ample
                                   7   opportunity to obtain the information by discovery in the action.” Fed. R. Civ. P. 26(b)(2),
                                   8   30(d)(3)(b). None of the reasons asserted by Plaintiff in his motion entitles him to any of
                                   9   these limitations or exemptions to discovery.
                                  10          With regards to the first, second, and third arguments, the Court has already
                                  11   authorized discovery in this matter, and ordered that no further court order under Rule
                                  12   30(a)(2) or Local Rule 16-1 was required in that respect. Dkt. No. 69 at 14. The Court
Northern District of California
 United States District Court




                                  13   directed that this matter would proceed on the sole remaining claim against Defendants
                                  14   Anderson and Odom, and that all other provisions of the Court’s Order of Service, Dkt.
                                  15   No. 69, would remain in effect, which includes the provision regarding discovery. Dkt.
                                  16   No. 206 at 31. Therefore, these arguments are without merit.
                                  17          With regards to the second argument that Plaintiff has already been “constructively”
                                  18   deposed and therefore the deposition would be duplicative, Defendants assert that their
                                  19   deposition would include different questions and topics from the CDCR’s investigation
                                  20   into the incident, and that their interest in a civil lawsuit for money damages differ from
                                  21   the prison’s interest in investigating an assaultive incident between inmates. Dkt. No. 220
                                  22   at 3. Furthermore, Defendants point out, Plaintiff’s prior statements to non-parties were
                                  23   not necessarily made under the penalty of perjury for purposes of litigation; they assert that
                                  24   they should be given the opportunity to fully defend their interests. Id. Lastly, Defendants
                                  25   assert that Plaintiff’s deposition is a necessary step for them to assess the evidence in this
                                  26   case, and his deposition is the most efficient and the least burdensome method to achieve
                                  27   this goal. Id. The Court agrees that Plaintiff’s deposition would not necessarily be
                                  28
                                                                                       3
                                           Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 4 of 9




                                   1   duplicative of other interviews he had with prison officials regarding the incident and that
                                   2   it would not be burdensome. Rather, Plaintiff’s deposition would be the most efficient
                                   3   method to assess the evidence, especially in light of Plaintiff’s history of thwarting and
                                   4   delaying Defendants’ discovery in other respects, and his direct testimony on the incident
                                   5   is clearly relevant to Plaintiff’s claim. Accordingly, Plaintiff’s argument in this regard is
                                   6   also not persuasive.
                                   7            Plaintiff’s fourth argument regarding pending motion is moot because the Court has
                                   8   since ruled on all discovery related motions in this matter. See Dkt. No. 217.4
                                   9            Lastly, Plaintiff is mistaken that his status as a death penalty inmate entitles him to
                                  10   representation in “any” post-conviction legal proceedings. Plaintiff relies on 18 U.S.C. §
                                  11   3599. Dkt. No. 218 at 3. However, § 3599 only pertains to criminal proceedings
                                  12   involving a death penalty defendant who is “seeking to vacate or set aside a death
Northern District of California
 United States District Court




                                  13   sentence.” 18 U.S.C. § 3359(a)(1), (2). The instant action filed under § 1983 is based on
                                  14   prison conditions and does not impact nor involve Plaintiff’s underlying criminal
                                  15   conviction and death sentence. As such, Plaintiff must show that extraordinary
                                  16   circumstances warrant appointment of counsel. See Franklin v. Murphy, 745 F.2d 1221,
                                  17   1236 (9th Cir. 198). As the Court has held numerous times already, Plaintiff has failed to
                                  18   make such a showing. See Dkt. Nos. 46, 98, 118, 217. On the contrary, Plaintiff continues
                                  19   to demonstrate his ability to vigorously represent himself in this matter. Accordingly, the
                                  20   renewed motion for appointment of counsel is DENIED for lack of exceptional
                                  21   circumstances. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th
                                  22   Cir. 2004); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997); Terrell v. Brewer, 935
                                  23   F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.
                                  24   1986).
                                  25

                                  26
                                       4
                                         It recently came to the Court’s attention that the incorrect order had been filed under
                                  27   Docket No. 216, on November 16,2020. The amended order filed under Docket No. 217 is
                                       the operative order.
                                  28
                                                                                        4
                                            Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 5 of 9




                                   1           Based on the foregoing, Plaintiff’s motion for a protective order is DENIED.
                                   2   Consistent with the above discussion, Defendants’ motion to compel Plaintiff’s deposition
                                   3   is GRANTED.
                                   4   B.      Motion for Reconsideration
                                   5           Plaintiff filed a motion pursuant to “Rule 60(b)(1)(3)(6) & (d)(3)” or based on
                                   6   “FRCP 54(b),” requesting reconsideration of the Court’s order granting Defendants’
                                   7   motion to dismiss under Docket No. 206. Dkt. No. 219.
                                   8           The Federal Rules of Civil Procedure do not provide for “Motions for
                                   9   Reconsideration”; such motions are created by local rules or practice. In the Northern
                                  10   District of California, Local Rule 7-9 allows for the filing of motions for reconsideration
                                  11   only with respect to interlocutory orders made in a case prior to the entry of final
                                  12   judgment. See Civil L.R. 7-9(a). Therefore, post-judgment motions for reconsideration
Northern District of California
 United States District Court




                                  13   are construed as motions to alter or amend judgment under Federal Rule of Civil Procedure
                                  14   59(e) or motions for relief from judgment or order under Federal Rule of Civil Procedure
                                  15   60(b). Furthermore, no pre-judgment motion for reconsideration under Local Rule 7-9
                                  16   may be brought without leave of court. See Civil L.R. 7-9(a). The moving party must
                                  17   specifically show: (1) that at the time of the motion for leave, a material difference in fact
                                  18   or law exists from that which was presented to the court before entry of the interlocutory
                                  19   order for which the reconsideration is sought, and that in the exercise of reasonable
                                  20   diligence the party applying for reconsideration did not know such fact or law at the time
                                  21   of the interlocutory order; or (2) the emergence of new material facts or a change of law
                                  22   occurring after the time of such order; or (3) a manifest failure by the court to consider
                                  23   material facts which were presented to the court before such interlocutory order. See Civil
                                  24   L.R. 7-9(b). These requirements are similar to those under Rule 54(b) of the Federal Rules
                                  25   of Civil Procedure, which provides that any order which does not terminate the action is
                                  26   subject to revision at any time before the entry of judgment. See Fed. R. Civ. P. 54(b).
                                  27   “Reconsideration is appropriate if the district court (1) is presented with newly discovered
                                  28
                                                                                      5
                                          Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 6 of 9




                                   1   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if
                                   2   there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5
                                   3   F.3d 1255, 1263 (9th Cir. 1993).
                                   4           Here, Plaintiff did not first request leave of Court before filing the motion for
                                   5   reconsideration as required under Local Rule 7-9. As such, the Court will construe the
                                   6   motion as one for leave to do so and analyze whether he has satisfied the requirements
                                   7   discussed above. In addition, Plaintiff repeats arguments raised in previous motions, Dkt.
                                   8   Nos. 204, 208, which shall not be addressed herein since the Court has already considered
                                   9   and rejected those motions. See Dkt. No. 217. For the same reason, the Court rejects
                                  10   Plaintiff’s first argument that the Court erred by not rendering a decision on Docket Nos.
                                  11   204 and 205 before granting Defendants’ motion to dismiss. Dkt. No. 219 at 6-8. As
                                  12   discussed in the last Court order, there were no adverse consequences for Plaintiff based
Northern District of California
 United States District Court




                                  13   on the striking of his several improperly filed sur-replies, and he had otherwise failed to
                                  14   establish any basis for reconsideration. Dkt. No. 217 at 3-4. The remainder of his
                                  15   arguments are addressed below.
                                  16          Plaintiff claims error because neither the Court nor Defendants warned him under
                                  17   Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998), or its progeny, about the statute of
                                  18   limitations. Dkt. No. 219 at 9-10, 12. Defendants assert that Rand-type warnings apply to
                                  19   motions for summary judgment, not motions to dismiss. Dkt. No. 220 at 2. Defendants
                                  20   are correct. But even if Rand applied, it does not specifically require a warning regarding
                                  21   the statute of limitations. See Rand, 154 F.3d at 960-961. Accordingly, this argument is
                                  22   without merit.
                                  23          Plaintiff also asserts arguments based on Celotex Corp. v. Cattrett, 477 U.S. 317
                                  24   (1986), Dkt. No. 219 at 11, which was cited in the Court’s instructions at the end of its
                                  25   order regarding briefing on the remaining claim. Dkt. No. 206 at 32. That case was part of
                                  26   the Court’s instructions to Plaintiff in preparing a response to any summary judgment
                                  27   motion that may be filed by Defendants Anderson and Odom on the remaining claim
                                  28
                                                                                     6
                                          Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 7 of 9




                                   1   against them, and not a standard for deciding Defendants’ motion to dismiss. Accordingly,
                                   2   Celotex is not applicable to Plaintiff’s motion for reconsideration as Defendants correctly
                                   3   assert. Dkt. No. 220 at 2.
                                   4          Plaintiff also asserts that the Court was wrong with regards to its decisions
                                   5   involving California’s six-month statute of limitations and statutory tolling. Dkt. No. 219
                                   6   at 13, 18. Plaintiff is simply mistaken. There was no clear error in the Court’s decision
                                   7   that his state claims were untimely, and that he is not entitled to statutory tolling under the
                                   8   state regulations. The case law that Plaintiff continues to erroneously rely on are simply
                                   9   outdated and no longer controlling since subsequent caselaw take precedent. Id. at 20; see
                                  10   Dkt. No. 206 at 10-11.
                                  11          Plaintiff also argues that Defendants’ motion to dismiss was “untimely” and
                                  12   “premature” because discovery matters were still pending. Dkt. No. 219 at 26-27, 33.
Northern District of California
 United States District Court




                                  13   However, as Defendants correctly assert, the standard of review in a motion to dismiss is
                                  14   unrelated to the status of discovery between the parties. Dkt. No. 220 at 3. Plaintiff fails
                                  15   to explain how more discovery would have cured the untimeliness of his claims rather than
                                  16   merely create undue delay.
                                  17          Plaintiff also takes issue with the Court’s dismissal of unserved Defendants Moore
                                  18   and Rodriguez. Dkt. No. 219 at 31. Plaintiff named Defendants Moore and Rodriguez
                                  19   with respect to a Fourteenth Amendment claim. Dkt. No. 106 at 18. The Court dismissed
                                  20   that claim in its entirety as untimely. Id. Accordingly, it cannot be said that it was clear
                                  21   error to dismiss unserved Defendants against whom no viable claims remained.
                                  22          Plaintiff also repeats his arguments from his opposition papers that Defendants
                                  23   should have pleaded untimeliness earlier in these proceedings, that he is entitled to
                                  24   equitable estoppel, and wrong-doing by Defendants. Dkt. No. 219 at 18, 28, 39, 42. For
                                  25   example, Plaintiff asserts that exhaustion was relevant to deciding timeliness because the
                                  26   time he spent attempting to exhaust tolled the limitations period. Dkt. No. 219-22.
                                  27   However, in his opposition papers, Plaintiff repeatedly argued that he had completed
                                  28
                                                                                      7
                                            Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 8 of 9




                                   1   exhaustion, not that any of his untimely claims were tolled because he was attempting to
                                   2   exhaust, and there is no indication that he could not have properly raised this argument
                                   3   with the exercise of reasonable diligence. Dkt. No. 177 at 2-19. Accordingly, the Court
                                   4   will not revisit these issues which have been thoroughly reviewed and rejected. See, e.g.,
                                   5   Dkt. No. 206 at 14-15.
                                   6           Based on the foregoing, Plaintiff has failed to establish any basis for reconsideration
                                   7   based on a material difference in fact or law from that which was presented to the Court, or
                                   8   the emergence of new material facts or change in law since the order was entered, or
                                   9   manifest failure of the Court to consider material facts that constitutes clear error. See
                                  10   Civil. L.R. 7-9(b); School Dist. No. 1J, 5 F.3d at 1263. Accordingly, the request for leave
                                  11   to file a motion for reconsideration of the Court’s order granting Defendants’ motion to
                                  12   dismiss is DENIED as without merit. Dkt. No. 219.
Northern District of California
 United States District Court




                                  13   C.      Motion for Extension of Time
                                  14           Defendants move for an extension of time to file their dispositive motion, which is
                                  15   currently due by December 29, 2020, based on delays caused by Plaintiff’s objections to
                                  16   his deposition. Dkt. No. 222. As mentioned above, Plaintiff was uncooperative at the
                                  17   deposition on November 17, 2020. See supra at 2. Defendants assert that Plaintiff’s
                                  18   deposition is essential for them to understand the facts, allegations, and evidence in
                                  19   support of his claims. Dkt. No. 222-1 at 2. Defendants also assert that this is their first
                                  20   request for an extension of time to the Court’s September 29, 2020 order, Plaintiff would
                                  21   not be prejudiced by the extension, and it is his refusal that is causing the delay. Id. Good
                                  22   cause appearing, the motion is GRANTED. Briefing shall proceed in accordance with the
                                  23   schedule set forth below.
                                  24

                                  25                                          CONCLUSION
                                  26           For the reasons discussed above, the Court orders as follows:
                                  27           1.     Plaintiff’s motion for a protective order against being deposed and renewed
                                  28
                                                                                      8
                                           Case 5:14-cv-00166-BLF Document 223 Filed 12/17/20 Page 9 of 9




                                   1   request for appointment of counsel are DENIED. Dkt. No. 218.
                                   2             2.        Plaintiff’s motion for reconsideration of the court order granting Defendants’
                                   3   motion to dismiss is DENIED. Dkt. No. 219.
                                   4             3.        Defendants’ motion to compel Plaintiff’s deposition is GRANTED.
                                   5   Defendants may proceed with rescheduling the deposition and provide Plaintiff with
                                   6   proper notice. Plaintiff is advised that failure to comply with Defendants’ request to
                                   7   take his deposition may result in the imposition of sanctions under Federal Rule of
                                   8   Civil Procedure 37(d).
                                   9             Defendants’ counsel is also reminded to strictly limit questions to the issues of this
                                  10   case, in light of the concerns expressed by Plaintiff’s federal defender in his ongoing
                                  11   postconviction and clemency proceedings. See Dkt. Nos. 215, 217.
                                  12             4.        Defendants’ motion for an extension of time to file a dispositive motion is
Northern District of California
 United States District Court




                                  13   GRANTED. Dkt. No. 222. Defendants’ dispositive motion shall be filed no later than
                                  14   March 29, 2021. Plaintiff’s opposition shall be filed no later than twenty-eight (28)
                                  15   days from the date Defendants’ motion is filed. Defendants’ reply shall be filed no later
                                  16   than fourteen (14) days from the date Plaintiff’s opposition is filed.
                                  17             5.        All other provisions in the Court’s Order of Service, Dkt. No. 69, shall
                                  18   remain in effect.
                                  19             This order terminates Docket Nos. 218, 219, and 222.
                                  20             IT IS SO ORDERED.
                                  21   Dated: _December 17, 2020______                                          ________________________
                                  22                                                                            BETH LABSON FREEMAN
                                                                                                                United States District Judge
                                  23

                                  24
                                       Order Denying M. for Recon & Appt of Counsel; Granting EOT & to Compel
                                  25   PRO-SE\BLF\CR.14\00166Panah_deny.recon&grant.eot

                                  26

                                  27

                                  28
                                                                                                        9
